DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election with traverse of Group II, claims 8-16, in the reply filed on 13 September 2021 is acknowledged. 
Applicant traverses the rejection asserting that it would not be an undue burden on the Examiner to search both Groups I and II in that a search of the compositions of Group I will identify art relevant to the claims of Group II. This is unpersuasive and the search would for the composition is not coterminal with the scope of the search for a method of its use. For example, an intended use of the composition does not effectively limit the composition itself. Applicant further asserts that the claimed invention does make a contribution over the prior art because methods of treating neuropathies using the claimed compositions is not taught or suggested by the prior art. This is also unpersuasive, since the would-be unifying inventive concept is not a method of treating neuropathies because there is nothing about neuropathies in Group I. Therefore, the restriction requirement is deemed proper and final.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is rendered vague and indefinite by the phrase “composition comprising α-lipoic acid, Salvia miltiorrhiza extract and Curcumin or an extract of plants belonging to the genus Curcuma comprising curcumin”. It is unclear if what is included within the listing of ingredients due to the use of “and” and “or”. That is does the composition contain three components: (a) α-lipoic acid, (b) Salvia miliorrhiza extract, and (c) Curcumin or an extract containing curcumin, or does the composition contain either : (a) α-lipoic acid, (b) Salvia miliorrhiza extract, and (c) Curcumin, OR  an extract of plants belonging to the genus Curcuma comprising curcumin. In other words it is unclear to what the “or” refers to. Appropriate clarification is required. Note: itemization of the individual ingredient, such as (a), (b), (c), etc. is suggested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bijno et al. (WO2016/027224A1) in view of Chun-Yan Su et al. (2015) (both referenced cited by Applicant in IDS filed 4/3/20) and further in view of Horrobin et al. (1992) and Guo et al. (2018).
Bijno et al. beneficially disclose compositions for the treatment of neuropathies and/or neuropathic pain comprising a combination of curcumin, N-acetyl-L-carnitine and alpha-lipoic acid (see entire document, including e.g., claims 1-10, example 2).
The reference does not explicitly disclose the inclusion of Salvia militorrhiza extract,  or linolenic acid or piperine.
Chun-Yan Su et al. beneficially teach that Salvia miltiorrhiza and its components comprised in its extracts. Reference is inter alia made to anti-neuropathic pain effects (see entire document, including, e.g., page171, right-hand col., last paragraph).
Horrobin et al. beneficially teaches that GLA has been shown to reverse existing neuropathy.
Guo et al. beneficially teaches piperine as a therapeutic agent for ER stress-related neuropathology (see entire document).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant ingredients for their known benefit since each is well known in the art for the same purpose and for the following reasons: neuropathic pain relief.  In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court reaffirmed "the conclusion that when a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." Id. at 417 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976)).  The In re Kerkhoven, 626 F.2d 846, 850 (CCPA 1980) (citations omitted), that:  It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose .... [T]he idea of combining them flows logically from their having been individually taught in the prior art.  
Bijno et al. refers to the treatment of neuropathic pain/neuropathies via administration of a combination comprising a-lipoic acid, N-acetyl-L-carnitine and curcuma. The compositions according to Bijno do not comprise a Salvia miltiorrhiza extract. However, the anti-neuropathic effects of Salvia miltiorrhiza extracts or at least components thereof were already known from the prior art, e.g. from Chun-Yan Su et al.
It would have been well within the purview of the skilled artisan searching for a treatment of neuropathy to combine the ingredients which are known to individually be effective against neuropathy. That is – it would have been obvious for a person skilled in the art to take the compositions according to Bijno et al. and add a further component known for its anti-neuropathic effects such as extracts from Salvia miltiorrhiza to obtain an alternative composition useful for treating neuropathic pain/neuropathies. This applies in particular to the instant case where it was known that components of the 
The adjustment of particular conventional working conditions (e.g., determining the optimum relative proportions of active ingredients, determining an appropriate daily dose thereof and/or employing one or more commonly-employed means of administration) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
Applicant’s invention is predicated on an unexpected result, which typically involves synergism - an unpredictable phenomenon, highly dependent upon specific proportions and/or amounts of particular ingredients.  Accordingly, the instant claims, in the range of proportions where no unexpected results are observed, would have been obvious to one of ordinary skill having the above cited references before him/her.  




	Conclusion
	No claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL G FIEBIG/           Examiner, Art Unit 1655